Citation Nr: 1616175	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-31 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether VA should withhold 97 days of drill pay from the Veteran's VA pay and allowances.  

2.  Entitlement to a compensable disability evaluation for bilateral pes planus.

3.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1996, from March 2003 to March 2004, and from January 2009 to June 2010.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing.  

The issues of entitlement to a disability evaluation in excess of 50 percent for PTSD and entitlement to a compensable evaluation for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issue of whether VA should withhold 97 days of drill pay from the Veteran's VA pay and allowances is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the issue of whether VA should withhold 97 days of drill pay from the Veteran's VA pay and allowances and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of whether VA should withhold 97 days of drill pay from the Veteran's VA pay and allowances is dismissed.  


REMAND

The Veteran is also seeking an increased disability evaluations for his service connected PTSD and bilateral pes planus.  

The Veteran was last afforded a VA psychiatric evaluation in October 2010, five and a half years ago, and has testified that his condition has worsened since that time.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be scheduled for a new VA examination of his service connected PTSD.  

Additionally, the Board notes that in July 2014, the Veteran was afforded a VA examination of his feet, but the RO did not readjudicate the Veteran's claim following this examination and it does not appear from the record that the Veteran waived initial review by the agency of original jurisdiction.  Furthermore, in January 2016, the Veteran submitted a pes planus disability benefits questionnaire that appears to have been completed by the Veteran's private podiatrist.  However, this reviewer diagnosed the Veteran with a number of disabilities affecting his feet and lower extremities in addition to pes planus, including plantar fasciitis, tarsal tunnel syndrome, and posterior tibial tendonitis/dysfunction, and the Board is unclear whether the symptoms reported on the questionnaire are due solely to the Veteran's pes planus or are also caused by some of the other conditions listed.  If the symptoms described are due to the Veteran's pes planus, as opposed to some other condition, the questionnaire appears to show a significant worsening of the Veteran's pes planus since the July 2014 VA examination.  Accordingly, on remand, the Veteran should be afforded a new VA examination of his pes planus.  It would be helpful if the examiner distinguished, if possible, between the symptoms of the Veteran's pes planus and his other lower extremity disabilities.  

Finally, the RO should ensure that all VA outpatient treatment records from the VA medical centers in Mobile, Alabama and Pensacola, Florida through the present are associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from the VA medical centers in Mobile, Alabama and Pensacola, Florida with the Veteran's claims folder.  

2. Once this is done, the RO should schedule the Veteran for VA examinations of his PTSD and bilateral pes planus.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, these issues should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


